Case 5:21-mj-00099-ATB Document1 Filed 02/17/21 Page 1 of 9

UNITED STATES District Court {J ORIGINAL

for the
Northern District of New York

AO 491 (Rev. 11/t1) Criminal Complaint

 

UNITED STATES OF AMERICA )
Vv. )
) Case No. 5:21-MJ-“{% (ATB)
ROBERT WALKER, )
a/k/a “T.O.”, )
)
)
Defendant )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of between December 13, 2020, and January 25, 2021, in the county of Onondaga in the

Northern District of New York the defendant violated:

Code Section Offense Description
Title 18, United States Code, Section Possession of a Firearm by a Previously Convicted Felon
922(g)(1)
Title 21, United States Code, 841(a)(1) Distribution and Possession with the Intent to Distribute

Controlled Substances, Namely, Heroin and N-phenyl-N-[1-
(2-phenylethy]l)-4-piperidiny! (Fentany])

This criminal complaint is based on these facts:

See Attached Affidavit
J Continued on the attached sheet. SA

Complainant’s signature
~ ichare Gardinier, Special Agent, ATF

Printed name and title

 

Attested to by the affiant in accordance with Rule 4.1 of the Federal Rules of Criminal Procedure.

Date: February 17, 2021 1\ ) Wks o

' Sx s
— Judge's signature

City and State: Syracuse, New York Hon. Andrew T. Baxter, U.S. Magistrate Judge
Printed name and title
Case 5:21-mj-00099-ATB Document1 Filed 02/17/21 Page 2 of 9

IN THE UNITED STATES DISTRICT COURT
FOR NORTHERN DISTRICT OF NEW YORK

UNITED STATES
Vv.
Case No. 5:21-MJ- (ATB)
ROBERT WALKER,
a/k/a “T.O.,” Filed Under Seal
Defendant.

 

 

AFFIDAVIT IN SUPPORT OF
A CRIMINAL COMPLAINT

I, Richard Gardinier, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of a criminal complaint charging ROBERT
WALKER, the defendant, with violating Title 18, United States Code, Section 922(g)(1)
(possession of a firearm by a previously convicted felon); and Title 21, United States Code, Section
841(a)(1) & (b)(1)(C) (distribution and possession with the intent to distribute controlled
substances, namely, heroin and N-pheny!-N-[1-(2-phenylethy!)-4-piperidiny] (fentanyl).

2: I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), and have been since January 2, 2017. I attended the Federal Law Enforcement
Training Center (FLETC), located in Glynco, Georgia, where in I was enrolled in and successfully
completed both Criminal Investigator Training Program (CITP) and Special Agent Basic Training
(SABT). During the course of my training, I received instruction on physical surveillance,
interviewing sources of information and defendants, reviewing telephone and financial records,
applying for and serving search warrants, firearms trafficking, etc. Prior to my time with ATF, I

was employed by the United States Secret Service, Uniformed Division (USSS/UD) for four years.
Case 5:21-mj-00099-ATB Document1 Filed 02/17/21 Page 3 of 9

I was enrolled in and successfully completed the Uniformed Police Training Program (UPTP) at
FLETC, as well as New Officer Training with the USSS/UD, located in Beltsville, Maryland.

| 3. I am an investigative, or law enforcement officer of the United States within the
meaning of Title 18, United States Code, Section 2510 (7), that is, an officer of the United States
who is empowered by law to conduct investigations of and make arrests for the offenses
enumerated in Title 18, 21 and 26, United States Code. As an ATF Special Agent, I am authorized
to seek and execute federal arrest and search warrants for Title 18 criminal offenses, and Title 26
offenses, related to the unlawful possession and/or transfer of firearms.

4, The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is probable cause for the requested search warrant and does not set forth
all of my knowledge about this matter.

5. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe ROBERT WALKER has violated Title 18, United States Code,
Section 922(g)(1) by possessing two firearms—namely, a Hipoint, model CF380, .380 caliber
pistol bearing serial number P8106866, and an RG Industries, model RG31, .38 special caliber
revolver bearing serial number 0081628—after previously having been convicted of a crime
punishable by imprisonment by a term exceeding one year; and Title 21, United States Code,
Sections 841(a)(1) & (b)(1)(C), by distributing and possessing with the intent to distribute heroin,
a Schedule I controlled substance, and of N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny] (fentanyl),

a Schedule II controlled substance.
Case 5:21-mj-0O0099-ATB Document1 Filed 02/17/21 Page 4 of 9

PROBABLE CAUSE
6. During the week of December 13, 2020, an ATF Confidential Informant (the “CI”)!
informed me, in substance and in part, of the following:

a. An individual previously unknown to the CI contacted the CI via text message and
identified himself as “T.O.” T.O., later identified as ROBERT WALKER (the
defendant), indicated to the CI that the CI should “hit this phone for the work.” The
CI, who had previously purchased heroin from a recently arrested associate of
WALKER’s, understood this to mean that the caller was offering to supply the CI
with heroin.

7, Later during the week of December 13, 2020, the CI, at ATF’s direction, conducted
a controlled purchase of heroin mixed with fentanyl. Based on my participation in that controlled
purchase and discussions with the CI, I have learned, in substance and in part, the following:

a. Ina series of text messages and phone calls, the CI arranged the transaction with
WALKER. The CI requested five “bricks”? of heroin, and WALKER agreed.

b. During the controlled purchase, the CI was outfitted with multiple recording and

transmitting devices to capture the transaction both in audio and video format.

 

' The Cl was previously arrested on a New York State felony weapons charge, to which the CI
has pleaded guilty. The CI is working with law enforcement in hopes of receiving leniency at
sentencing. The CI is also being paid by ATF for the CI’s work as an informant. The CI has
worked with ATF on several investigations and has provided reliable and credible information in

the past.

* Based on my training and experience, I know that a “brick” is common street slang in the
Syracuse area to refer to a white package that includes five bundles each containing 10 glassine
envelopes containing heroin. A “brick” therefore contains 50 glassine envelopes and is
considered to be packaged for resale.
Case 5:21-mj-00099-ATB Document1 Filed 02/17/21 Page 5 of 9

c.

8.

The CI drove to the address WALKER had provided in Syracuse, New York, where
the CI met with an individual later confirmed to be WALKER. Specifically, after
the transaction was over, the CI identified WALKER in a photo array as the
individual he knew as “T.O.”

During the transaction, the CI got into WALKER’s car, where WALKER identified
himself as “T.O.” and referenced the previous purchases the CI had made.
WALKER also indicated he could provide heroin and other drugs in the future for
similar prices. WALKER then produced five white packages which contained
several bundles of glassine envelopes, inside of which was a beige chunky
substance. WALKER indicated it was heroin and requested $1,000 as payment.
The CI provided WALKER with $1,000 in pre-recorded, government funds, as
payment for the purported heroin.

A field test of one of the glassine envelopes contained inside of one of the bricks,
purchased by the CI from WALKER was positive for heroin. A later Report of
Laboratory Analysis indicated that the substance contained heroin and fentanyl.

During the week of December 20, 2020, the CI, at ATF’s direction, conducted

another controlled purchase. Based on my participation in that controlled purchase and discussions

with the CI, I have learned, in substance and in part, the following:

a.

In communications with WALKER, the CI arranged to purchase heroin and a
firearm from WALKER.
During the purchase, the CI was outfitted with multiple recording and transmitting

devices to capture the transaction both in audio and video format.
Case 5:21-mj-0O0099-ATB Document1 Filed 02/17/21 Page 6 of 9

c. The CI drove to an address provided by WALKER in Syracuse, New York, where
the CI met with WALKER and purchased approximately 10 “bricks” of heroin, a
Ruger, model P89, 9mm caliber pistol bearing serial number 313-10683, and a
quantity of ammunition for $4,000.

d. A field test of one of the glassine envelopes contained inside of one of the bricks
was positive for heroin. A later Report of Laboratory Analysis indicated that the
substance contained heroin and fentanyl.

9, During the week of January 3, 2021, the CI, at ATF’s direction, conducted another
controlled purchase. Based on my participation in that controlled purchase and discussions with
the CI, I have learned, in substance and in part, the following:

a. In communications with WALKER, the CI arranged to purchase narcotics and a
firearm from WALKER.

b. The CI was again outfitted with multiple recording and transmitting devices to
capture the transaction both in audio and video format. The CI drove to an address
provided by WALKER in Syracuse, New York, where the CI met with WALKER
and purchased nine “bricks” of suspected heroin, a privately made firearm bearing
no make, model, caliber or serial number designations (commonly known as a
“ghost gun’), and a quantity of ammunition for $3,550.

c. A field test of one of the glassine envelopes contained inside of one of the bricks
was positive for heroin. The item was submitted to the lab for forensic analysis,
the results of which are pending.

10. During the week of January 17, 2021, WALKER contacted the CI several times by

phone. The CI asked WALKER for ten “bricks” of heroin and for firearms, namely pistols. On

5
Case 5:21-mj-0O0099-ATB Document1 Filed 02/17/21 Page 7 of 9

or about January 21, 2021, WALKER sent a text message to the CI stating “I got 2 tools for you
bro.” The CI inquired as to the price, to which WALKER responded, “Ima do 2500 for them 2.”

11. On or about January 21, 2021, the CI, at ATF’s direction, conducted another
controlled purchase. Based on my participation in that controlled purchase and discussions with
the CI, I have learned, in substance and in part, the following:

a. During the controlled purchase, the CI was outfitted with multiple recording and
transmitting devices to capture the transaction both in audio and video format.

b. The CI drove to the address WALKER had provided in Syracuse, New York, and
met with WALKER in the CI’s car. Once inside, WALKER and the CI discussed
the firearms, and WALKER provided the CI with a Hipoint, model CF380, .380
caliber pistol bearing serial number P8106866, a RG Industries, model RG31, .38
special caliber revolver bearing serial number Q081628, and seven rounds of
ammunition. WALKER both cocked and dry-fired the revolver in order to
demonstrate that the firearm was in working order. WALKER also provided the
CI with 10 pink packages containing several bundles of purported heroin. The CI
paid WALKER $5,000 in pre-recorded, government funds for the purchase.

c. A field test of one of the glassine envelopes contained inside of one of the “bricks”
purchased by the CI from WALKER was positive for heroin. The item was
submitted to the lab for forensic analysis, the results of which are pending.

12. During the week of January 25, 2021, the CI, at ATF’s direction, conducted another
controlled purchase. Based on my participation in that controlled purchase and discussions with

the CI, I have learned, in substance and in part, the following:
Case 5:21-mj-0O0099-ATB Document1 Filed 02/17/21 Page 8 of 9

a. Ina series of text messages and phone calls, the CI arranged the transaction with
WALKER and requested 10 “bricks” of heroin, and WALKER agreed.

b. The CI drove to the address WALKER had provided in Syracuse, New York, where
the CI met with WALKER. During the controlled purchase, the CI was outfitted
with multiple recording and transmitting devices to capture the transaction.

c. During the transaction, WALKER sold eight “bricks” of heroin to the CI, along
with two additional grams of a heroin and fentanyl mixture, for which the CI paid
$2,500 in total.

d. A field test of one of the glassine envelopes contained inside of one of the bricks,
purchased by the CI from WALKER was positive for heroin. The item was
submitted to the lab for forensic analysis, the results of which are pending.

13. I have performed a check of WALKER’s criminal history, which revealed that
WALKER was convicted on or about April 14, 2016, in Onondaga County Court of Attempted
Criminal Possession of a Weapon in the Second Degree, a felony offense punishable by
imprisonment for a term exceeding one year. On May 6, 2016, WALKER was sentenced to a one-
year term of imprisonment.

14. I have examined the Hipoint, model CF380, .380 caliber pistol and the RG
Industries, model RG31, .38 special caliber revolver described above. Based on that examination,
and my training and experience, I have determined that both were manufactured outside the state
of New York.

15. — Inlight of the foregoing, I respectfully submit that there is probable cause to believe
that ROBERT WALKER, the defendant, has violated Title 18, United States Code, Section

922(g)(1), and Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C). I respectfully
fi
Case 5:21-mj-00099-ATB Document

1 Filed 02/17/21 Page 9of9

request the Court authorize the filing of this complaint and issue an arrest warrant so that the

defendant may be arrested and brought to court for further proceedings in accordance with the law.

I, the Honorable Andrew T. Baxter, United States
Magistrate Judge, hereby acknowledge that this
affidavit was attested by the affiant by telephone
on February 17, 2021, in accordance with Rule 4.1
of the Federal Rules of Criminal Procedure.

sh fn

HON. ANDREW T. BAXTER
UNITED STATES MAGISTRATE JUDGE

Attested_to by the affiant:

 

Richard Gardinier

Special Agent

Bureau of Alcohol, Tobacco, Firearms and
Explosives
